UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7330


JUSTIN MARTIN JACKSON,

                Petitioner - Appellant,

          v.

KENNETH BOONE, Sheriff of Florence County,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Margaret B. Seymour, Senior
District Judge. (2:16-cv-02099-MBS)


Submitted:   February 28, 2017               Decided:   March 8, 2017


Before MOTZ and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Justin Martin Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Justin Martin Jackson appeals the district court’s order

accepting     the    recommendation    of   the     magistrate   judge    and

dismissing his 28 U.S.C. § 2241 (2012) petition.             The magistrate

judge recommended dismissing the petition and advised Jackson

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.             United States

v. Midgette, 478 F.3d 616, 621–22 (4th Cir. 2007).                     Jackson

waived appellate review by failing to file any objections after

receiving proper notice.          Accordingly, although we grant leave

to proceed in forma pauperis, we affirm the judgment of the

district court.

     We dispense with oral argument because the facts and legal

contentions    are   adequately    presented   in    the   materials    before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2